                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 Sun Chenyan,

                     Plaintiff,
                                                       Civil No. 1:20-cv-00220
              v.
                                                       Hon. Jorge L. Alonso
 The Partnerships and Unincorporated
 Associations Identified on Schedule “A,”

                     Defendants.


          NON-PARTY CONTEXTLOGIC INC., D/B/A WISH’S
   MOTION FOR EXTENSION OF EXPEDITED DISCOVERY DEADLINE

      Non-party ContextLogic Inc., d/b/a Wish (“Wish”) by and through its

undersigned counsel, hereby respectfully moves this Court for an extension of time to

comply with, and/or file objections to certain requirements set forth in, this Court’s

January 21, 2020 order (“Order”) granting Plaintiff Sun Chenyan’s motion for

expedited discovery. (Dkt. No. 20.) In support of this motion, Wish states as follows:

      1.     On January 13, 2020, Plaintiff filed this action against hundreds of

merchant Defendants, alleging that products they sold on various online

marketplaces, including Wish’s online trading platform, infringed her intellectual

property rights. Wish is not a party to this action.

      2.     On January 14, 2020, Plaintiff filed a motion seeking expedited

discovery from various non-party service providers to Defendants, including Wish.

(Dkt. No. 14.) The discovery that Plaintiff seeks through expedited discovery is
extensive and encompasses information and records that are not normally sought in

these types of actions.

      3.     On January 21, 2020, this Court granted Plaintiff’s motion for expedited

discovery and ordered that the non-party service providers, including Wish, produce

all of the information and documents that Plaintiff requested within five business

days of receipt of the Order. (Dkt. No. 20.)

      4.     Despite her insistence that discovery be “expedited,” Plaintiff did not

serve Wish with a copy of the Court’s Order until January 27, 2020, six days after it

issued. Accordingly, Wish currently has until February 3, 2020, to comply with the

Order.

      5.     Since receiving notice of the Court’s Order, Wish has been working

diligently to comply with Plaintiff’s extensive discovery requests, and has provided a

substantial amount of the information and documents that Plaintiff requested,

including the sales and contact information that Plaintiff would need to identify and

serve each Wish Defendant and to assess the scope of each Wish Defendant’s allegedly

infringing activities. Wish also plans to produce information regarding the Wish

Defendants’ current merchant account balances as soon as it is able to confirm that

information. Nevertheless, due to the broad scope of Plaintiff’s discovery requests and

difficulties in accessing and compiling the requested records and information, as well

as internal delays caused by business closures in observance of the Chinese New

Year, Wish anticipates that it will be unable to fully respond and/or object to certain




                                           2
of Plaintiff’s discovery requests within the very narrow timeframe provided by the

Court’s Order.

      6.     On January 30, 2020, Wish’s counsel contacted Plaintiff’s counsel to ask

whether he would agree to an extension of the time for Wish to produce additional

information and, if unable to reach an agreement with Plaintiff as to the remainder

of information to be produced, to file an objection with the Court. Plaintiff’s counsel

stated that he would not agree to Wish’s request at this time, and demanded that

Wish produce all remaining information immediately.

      7.     Wish takes the Court’s Order seriously, and will continue to work as

diligently as possible either to comply with it or, as appropriate, meet-and-confer with

Plaintiff’s counsel regarding potential limitations on the information and documents

Plaintiff’s counsel seeks. But for the foregoing reasons, Wish respectfully requests a

moderate extension of its deadline to comply with the Order and/or object to certain

requirements therein.

      WHEREFORE, for the reasons set forth above, Wish respectfully requests that

the Court extend the deadline for Wish to comply with, and/or file objections to certain

requirements set forth in, the Court’s January 21, 2020 Order by two weeks, to

February 17, 2020.



Dated: January 31, 2020




                                           3
Respectfully submitted,
/s/ William E. Ridgway

William E. Ridgway
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
155 North Wacker Drive, Suite 2700
Chicago, Illinois 60606
Tel: (312) 407-0700
william.ridgway@skadden.com


Counsel for Non-party ContextLogic Inc.
d/b/a Wish




4
                          CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I caused a true and correct copy of

the foregoing Motion for Extension of Expedited Discovery Deadline to be filed by the

Court’s CM/ECF filing system, which will send electronic notification of such filing to

all counsel of record.

                                              /s/ William E. Ridgway
                                              William E. Ridgway




                                          5
